DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 11/17/2020.  Claims 1-3, 5-7, 9-13, 15-16, 18, and 20 have been amended.  Claims 8, and 14 have been canceled.  Claims 1-7, 9-13, and 15-20 are currently pending in the present application. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Briceno et al. (US 2014/0289833 A1 herein Briceno), and further in view of Yoon et al. (US 2016/0150472 A1 herein Yoon).
Regarding claim 1, Briceno teaches an electronic device comprising: 

a sensor module comprising at least one of an optical sensor, an image sensor, or a microphone (read as biometric devices that focus on facial recognition hardware/software or microphone and associated software for recognizing a user’s voice or optical recognition with an optical scanner and associated software for scanning the retina of a user; explicit user authentication devices 1720-1721 which may require voice or facial recognition, and retinal scanning) (Briceno – [0090], [0183], [0214], [0485, and [0514]); and
at least one processor (read as non-intrusive privacy-preserving authenticator (NIPPA) 210) functionally coupled to the at least one environment sensor and the sensor module (Briceno – Figure 2, [0101], and [0109]-[0110]), wherein the at least one processor is configured to:
control the at least one environment sensor to collect environment information at designated intervals (read as data collected during periods; sensor data may be analyzed during periods of time) (Briceno – [0096], [0219] and [0223]),
identify whether a user is present within a designated range from the electronic device based on the collected environment information (read as device proximity detection logic 2001 on the client device 1700 may capture data related to visible devices and compare the results against historical proximity data 2004; detect the devices in proximity) (Briceno – [0213]).

control an operation of the electronic device based on the re-identified result,
wherein the processor is further configured to:
in response to the re-identified result that the user is not present within the
designated range from the electronic device, enter an absence mode which blocks a
power of some of components of the electronic device and/or inactivates some functions of the electronic device.
          In the related art, Yoon teaches in response to the user being present within the designated range from the electronic device (read as detector 110 is a component for detecting the presence of a user or user interaction) (Yoon – Figure 2, [0046]-[0048], and [0063]-[0073]), control the sensor module to re-identify whether the user is present within the designated range (read as communicator 120 is a component that performs communication with various types of external devices and receives even occurrence information according to detection results of the display device 100; the event for the sub-controller to receive the user detection results may include at least one of detecting the presence of a user within a predetermined distance, or receiving a pre-registered user voice input from the display device 200 through the communicator 120; microphone 160 may receive an input of a user’s voice and in response to a user voice input to the user terminal 100 through the microphone and the voice input being matched with a preset user voice, the user terminal 100 may 
control an operation of the electronic device based on the re-identified result (read as user terminal 100 may receive a voice input through the microphone 160 as a control command for controlling the display device 200) (Yoon – [0089]-[0091]),
wherein the processor is further configured to:
in response to the re-identified result that the user is not present within the
designated range from the electronic device, enter an absence mode which blocks a
power of some of components of the electronic device and/or inactivates some functions of the electronic device (read as in the case where a predetermined event occurs while the user terminal 100 is in the standby mode, the main controller 131 may turn off the power of the main controller 131 to change the mode of the user terminal 100 to the sleep mode; if the user terminal 100 is not used for a predetermined time, the main controller 131 may turn off the power; the user terminal 100 may determine that a user who intends to use the display device 200 and the user terminal 100 does not exist; if the pre-registered user voice or the user detection results within the threshold distance is not received the user terminal 100 may determine that the user is not present within the area of the device and/or the user terminal 100) (Yoon – [0093]-[0094], [0096]-[0100]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yoon into the teachings of Briceno for the purpose of preserving power or providing added security when a user is 
          Regarding claim 2 as applied to claim 1, Briceno as modified by Yoon further teaches wherein the at least one environment sensor comprises at least one of a temperature sensor, a humidity sensor, a wind speed sensor, an odor sensor, and a gas sensor (read as other/additional sensors 1743 which may include temperature sensors 2101, humidity sensors 2102) (Briceno - Figure 17, and [0219]-[0220]).
Regarding claim 3 as applied to claim 2, Briceno as modified by Yoon further teaches wherein the processor is further configured to identify whether the user is present within the designated range by at least once identifying whether a difference of environment information collected at a previous interval and environment information collected currently exceeds a preset first threshold, or by at least once identifying whether the environment information collected currently exceeds a preset second threshold (read as compare current readings against historical data for a particular user) (Briceno - [0219]-[0223]).
Regarding claim 4 as applied to claim 3, Briceno as modified by Yoon further teaches wherein the first threshold and the second threshold vary according to environment information of a place where the electronic device is located (Briceno - [0219]-[0223]).
Regarding claim 5 as applied to claim 1, Briceno as modified by Yoon further teaches wherein the processor is further configured to: in response to the re-identified 
Regarding claim 6 as applied to claim 1, Briceno as modified by Yoon further teaches wherein the processor is further configured to identify whether the electronic device is in use, and determines that the user is present within the designated range from the electronic device if identify the use (read as the power of the main controller 131 is turned on while the user terminal 100 is in a normal mode or a standby mode) (Yoon – [0051] and [0062]).
Regarding claim 7 as applied to claim 6, Briceno as modified by Yoon further teaches wherein the processor is further configured to determine the use if a display is turned on, a touch input is detected, an audio playback function is running, the electronic device is gripped, or movement of the electronic device is detected (Briceno - [0097]-[0098], [0103], [0109], [0132], [0184], [0204], [0244], [0344], [0372], [0377], and [0399]).
Regarding claim 9 as applied to claim 1, Briceno as modified by Yoon further teaches wherein the processor is further configured to identify whether the user is present within the designated range from the electronic device by comparing current user information recognized through at least one of voice recognition, facial recognition, and biometric information recognition with user information preregistered in the electronic device, or identify whether the user is present within the designated range 
Regarding claim 10, Briceno teaches a method for controlling an operation of an electronic device, comprising:
collecting, using at least one environment sensor (read as other/additional sensors 1743 which include temperature sensors 2101, humidity sensors 2102, pressure sensors 2103) (Briceno – Figure 17, and [0219]-[0220]), environment information at designated intervals (read as data collected during periods; sensor data may be analyzed during periods of time) (Briceno – [0096], [0219] and [0223]);
identifying whether a user is present within a designated range from the electronic device based on the collected environment information (read as device proximity detection logic 2001 on the client device 1700 may capture data related to visible devices and compare the results against historical proximity data 2004; detect the devices in proximity) (Briceno – [0213]).
However, Briceno fails to teach in response to the user being present within the designated range from the electronic device, re-identifying whether the user is present 
controlling the operation of the electronic device based on the re-identified
result,
wherein controlling the operation of the electronic device comprises:
in response to the re-identified result that the user is not present within the designated
range from the electronic device, entering an absence mode which blocks a power of some components of the electronic device and/or inactivates some of functions of the electronic device.
           In the related art, Yoon teaches in response to the user being present within the designated range from the electronic device (read as detector 110 is a component for detecting the presence of a user or user interaction) (Yoon – Figure 2, [0046]-[0048], and [0063]-[0073]), re-identifying whether the user is present within the designated range using a sensor module comprising at least one of an optical sensor, an image sensor, or a microphone (read as communicator 120 is a component that performs communication with various types of external devices and receives even occurrence information according to detection results of the display device 100; the event for the sub-controller to receive the user detection results may include at least one of detecting the presence of a user within a predetermined distance, or receiving a pre-registered user voice input from the display device 200 through the communicator 120; microphone 160 may receive an input of a user’s voice and in response to a user 
controlling the operation of the electronic device based on the re-identified
result (read as user terminal 100 may receive a voice input through the microphone 160 as a control command for controlling the display device 200) (Yoon – [0089]-[0091]),
wherein controlling the operation of the electronic device comprises:
in response to the re-identified result that the user is not present within the designated range from the electronic device, entering an absence mode which blocks a power of some components of the electronic device and/or inactivates some of functions of the electronic device (read as in the case where a predetermined event occurs while the user terminal 100 is in the standby mode, the main controller 131 may turn off the power of the main controller 131 to change the mode of the user terminal 100 to the sleep mode; if the user terminal 100 is not used for a predetermined time, the main controller 131 may turn off the power; the user terminal 100 may determine that a user who intends to use the display device 200 and the user terminal 100 does not exist; if the pre-registered user voice or the user detection results within the threshold distance is not received the user terminal 100 may determine that the user is not present within the area of the device and/or the user terminal 100) (Yoon – [0093]-[0094], [0096]-[0100]).

Regarding claim 11 as applied to claim 10, Briceno as modified by Yoon further teaches wherein collecting the environment information comprises: collecting at least one of a temperature, a humidity, a wind speed, an odor, and a gas (read as other/additional sensors 1743 which may include temperature sensors 2101, humidity sensors 2102) (Briceno - Figure 17, and [0219]-[0220]).
Regarding claim 12 as applied to claim 10, Briceno as modified by Yoon further teaches wherein identifying whether the user is present within the designated range from the electronic device based on the environment information comprises any one of: at least once identifying whether a difference of environment information collected at a previous interval and environment information collected currently exceeds a preset first threshold; or at least once identifying whether the environment information collected currently exceeds a preset second threshold (read as compare current readings against historical data for a particular user) (Briceno - [0219]-[0223]).
Regarding claim 13 as applied to claim 10, Briceno as modified by Yoon further teaches wherein controlling the operation of the electronic device comprises: in response to the re-identified result that the user is present within the designated range 
Regarding claim 15 as applied to claim 10, Briceno as modified by Yoon further teaches wherein identifying whether the user is present within the designated range from the electronic device comprises at least one of: identifying whether the user is present within the designated range from the electronic device by comparing current user information recognized through at least one of voice recognition, facial recognition, and biometric information recognition with user information preregistered in the electronic device; and storing odor information collected when a registered user is located nearby, and identifying whether the user is present within the designated range from the electronic device by comparing the stored odor information with current odor information (read as biometric devices that focus on facial recognition hardware/software or microphone and associated software for recognizing a user's voice or optical recognition with an optical scanner and associated software for scanning the retina of a user; explicit user authentication devices 1720-1721 which may require voice or facial recognition, and retinal scanning, to name a few) (Briceno -[0090], [0183], [0214], [0485], and [0514]).
Regarding claim 16 as applied to claim 1, Briceno as modified by Yoon further teaches wherein the processor is further configured to identify whether there is at least one other electronic device associated with the electronic device by wire or wirelessly, and if there is the other electronic device, enter a quasi absence mode which 
Regarding claim 17 as applied to claim 12, Briceno as modified by Yoon further teaches wherein the first threshold and the second threshold are varied according to environment information of a place where the electronic device is located (Briceno - [0214], [0224], [0344], and [0346]).
Regarding claim 18 as applied to claim 10, Briceno as modified by Yoon further teaches identifying whether the electronic device is in use; and determining that the user is present within the designated range from the electronic device if identify the use (read as the power of the main controller 131 is turned on while the user terminal 100 is in a normal mode or a standby mode) (Yoon – [0051] and [0062]).
Regarding claim 19 as applied to claim 18, Briceno as modified by Yoon further teaches wherein identifying whether the electronic device is in use comprises at least one of: identifying whether a display is turned on; identifying whether a touch input is detected; identifying whether an audio playback function is running; identifying whether the electronic device is gripped; and identifying whether movement of the electronic device is detected (Briceno - [0097]-[0098], [0103], [0109], [0132], [0184], [0204], [0244], [0344], [0372], [0377], and [0399]).
Regarding claim 20 as applied to claim 10, Briceno as modified by Yoon further teaches wherein controlling the operation of the electronic device comprises: identifying whether there is at least one other electronic device associated with the electronic device by wire or wirelessly; and if there is the other electronic device, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/APRIL G GONZALES/Primary Examiner, Art Unit 2648